Title: From Thomas Jefferson to the County Lieutenant of Berkeley, 21 June 1780
From: Jefferson, Thomas
To: County Lieutenant



Sir
Richmond June 21, 1780

It having been reported impracticable for want of provisions to carry into execution the expedition proposed against the Indians the executive have appointed adopted the defensive plan of which you will find explained in the within advice of council. As you will readily collect from it the part which is to be carried into execution by your county, I have only to desire that you will immediately take measures for executing your part, as circumstances may render it proper for the men from different counties to move together. I would recommend to you a correspondence with the lieutenants of the other companies connected in measures with yours. Powder and some lead shall be sent by Colonel Crockett, and more of the latter articles by an escort immediately from the Lead mines to Kentucky, to be delivered by the commanding officers of the several posts in the following proportions (ton) 600 powder. 1200 lead (ton). 400 powder. 800 lead.



Powder
Lead


Licking
800
1600


Kelly’s
100
200


Little Kenhaway
200
400


It is taken for granted that the Militia will carry their own arms in their hands. I am Sir your humble servt,

Th: Jefferson

